

AMENDMENT
TO
FLEXTRONICS DESIGN AND MANUFACTURING SERVICES AGREEMENT


This AMENDMENT TO THE DESIGN AND MANUFACTURING SERVICES AGREEMENT
(the "Amendment") is made effective as of August 1, 2013 (the "Amendment
Effective Date"), by and between FireEye, Inc. ("FireEye, Inc."), a Delaware
corporation organized and existing under the laws of the United States, having
its principal office at 1440 McCarthy Blvd., Milpitas, CA 95035, FireEye Ireland
Limited ("FireEye Ireland"), a company organized and existing under the laws of
Ireland, having its principal office at First Floor, Block B, City Gate Park,
Mahon, Cork, Ireland ("FireEye Ireland" together with FireEye, Inc., "FireEye"),
and, Flextronics Telecom Systems, Ltd. ("Flextronics"), having its principal
place of business at Level 3, Alexander House, 35 Cybercity, Ebene, Mauritius
(collectively the "Parties" and individually "Party").


RECITALS


WHEREAS, FireEye, Inc. and Flextronics entered into the Design and Manufacturing
Services Agreement (the "Agreement"), effective September 28, 2012;


WHEREAS, effective as of August 1, 2013, the FireEye group of affiliated
companies, including FireEye, Inc. is realigning its international subsidiary
structure (the "Restructuring");


WHEREAS, pursuant to the Restructuring, FireEye Ireland will become the party
contracting with customers for all products and services destined for use or
consumption outside of the United States, Canada, Mexico and the Caribbean (the
"Foreign Territory");


WHEREAS, FireEye Ireland intends to become the contracting party to this
Agreement for sales of all products and services to the Foreign Territory,
whereby FireEye Ireland will place Purchase Orders and receive invoices for all
product and services to its customers in the Foreign Territory;


WHEREAS, pursuant to Section 12.6, the Agreement may be amended by written
consent of FireEye, Inc. and Flextronics;


WHEREAS, by this Amendment, FireEye, Inc. and Flextronics now desire to revise
the contracting parties to the Agreement to add FireEye Ireland as a party.


NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter set forth, Parties agree to make and be legally bound by the
following amendment:


AMENDMENT


1. The Parties agree that FireEye Ireland Limited ("FireEye Ireland") will
become a party to the Agreement effective on August 1, 2013. FireEye Ireland's
registered address for notice and other purposes is First Floor, Block B, City
Gate Park, Mahon, Cork, Ireland. Upon the execution of this Amendment, all
references in the Agreement to "Customer" or "FireEye" shall be deemed to refer
to both FireEye, Inc. and FireEye Ireland Limited.


2.The Parties agree that purchase orders issued by FireEye Ireland under the
Agreement bind FireEye Ireland to all related rights and obligations arising
under Agreement including, but not limited to Section 4 (FORECASTS; ORDERS;
FEES; PAYMENT), Section 5 (MATERIALS PROCUREMENT; CUSTOMER RESPONSIBILITY FOR
MATERIALS), Section 6 (SHIPMENTS, SCHEDULE CHANGE, CANCELLATION, STORAGE),
Section 7 (DELIVERABLES AND PRODUCT ACCEPTANCE), Section 8 (WARRANTIES), Section
9 (INTELLECTUAL PROPERTY OWNERSHIP AND LICENSES), and Section 10
(INDEMNIFICATION; LIMITATION OF LIABILITY).




--------------------------------------------------------------------------------





3.The addition of FireEye Ireland as a party to the Agreement shall not release
FireEye, Inc. from any liability or obligation under the Agreement. FireEye,
Inc. hereby unconditionally guarantees to Flextronics the full and prompt
compliance by FireEye Ireland with the terms and conditions of this Agreement,
whether now existing or later arising (the "Guaranteed Obligations"). This
guarantee is absolute, continuing, unlimited and independent and will not be
affected, diminished or released for any reason. FireEye, Inc. waives: (i)
diligence, presentment, demand for payment, protest or notice of any default or
nonperformance by FireEye Ireland, (ii) notice of waivers or indulgences given
to FireEye Ireland and (iii) all defenses, offsets and counterclaims against
Flextronics, any right to the benefit of any security or statute of limitations,
and any requirement that Flextronics proceed first against a FireEye, Inc. Until
the Guaranteed Obligations have been paid and performed in full, FireEye, Inc.
will not enforce any right of subrogation.


4.
Miscellaneous.



a.Entire Agreement. Except as amended herein, the Agreement shall remain in full
force and effect.


b.Priority in Interpretation. This Amendment is made part of and subject to the
Agreement. If any conflict should arise between the terms of this Amendment and
the Agreement, this Amendment will govern solely with respect to the subject
matter hereof.


c.Controlling Law. Provisions regarding dispute resolution, waiver of jury trial
and controlling law for this Amendment shall be in accordance with Section 12.12
of the Agreement.


[Remainder of page intentionally left blank.]
[Signature page follows.]

2

--------------------------------------------------------------------------------





By their signatures, the authorized representatives of the Parties acknowledge
each Party's acceptance of this Amendment:


FIREEYE, INC.                        FLEXTRONICS TELECOM SYSTEMS, LTD.


By: /s/ Alexa King                    By: /s/ Manny Marimuthu


Name: Alexa King,                    Name: Manny Marimuthu


Title: VP, General Counsel and Secretary            Title: Director






FIREEYE IRELAND LIMITED


By: /s/ Jill Passalacqua Mathews
Name: Jill Passalacqua Mathews


Title: Director

3